

EXHIBIT 10.1 ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the "Agreement") dated this, 13th. Day of March
2007, between Hotel Movie Network, Inc., a Nevada corporation, a wholly-owned
subsidiary of B2 Digital ("Buyer"); and Creative Domain Investments Ltd, a
Canadian Company, ("Seller"); hereinafter referred to, collectively, as the
“Parties.”


RECITALS
 
Buyer is owned by a fully SEC reporting publicly company “B2 Digital”, trading
under the symbol “BTOD.OB” organized in Delaware engaged in the business of
videoconferencing, developing and providing video on demand systems and
otherwise exploiting the internet and communication based data systems.


Seller is a privately held Ltd under the laws of the Province of Albert, Canada,
and is in the business of providing design technology with intellectual property
rights for the Pay per View, Wireless Internet and Voice over IP services
(“Services”) to the hospitality industry and other applications.


WITNESSETH:
 
WHEREAS, Buyer desires to purchase from Seller and Seller desires to sell to
Buyer, on the terms and subject to the conditions of this Agreement, the design
technology, intellectual properties to include all software and source codes
involved for all applications other than ad insertion.


THEREFORE, in consideration of the mutual covenants, agreements, representations
and warranties contained in this Agreement, the parties agree as follows:


ARTICLE 1. TRANSFER OF ASSETS
 
Subject to the terms and conditions set forth in this Agreement, Seller agrees
to sell, convey, transfer, assign and deliver to Buyer, and Buyer agrees to
purchase from Seller at the Closing described in Article 3 hereof, all of the
assets and technology of Seller relating to, the design technology, intellectual
properties to include all software and source codes involved in all applications
other than ad insertion, including the character and description, whether
tangible, intangible, real, personal or mixed, and wherever located and on an
‘as is’ basis but excluding any assets specifically excluded in the following
Sections of this Article 1), all of which are sometimes collectively referred to
in this Agreement as the "Assets," including, but without limitation to, the
following:



--------------------------------------------------------------------------------



1.1  
Intellectual Properties. All of the design files, schematics, mechanical
drawings, with pcb layout files, all related software with source codes, that
are related to this agreement as listed in SCHEDULE 1.1 attached hereto
(hereinafter referred to as the "Intellectual Properties").

   

1.2  
Books and records. All papers and records in Seller's care, custody or control
relating to any or all of the above-described Assets and the operation thereof,
including, but not limited to, all blueprints and specifications, control
records, financial records, maintenance and production records; only in regards
to the Intellectual Properties involved in this Agreement.



ARTICLE 2. PURCHASE PRICE
 

2.1  
Payment of Purchase Price. In consideration for the transfer and assignment by
Seller of the whole assets, and in consideration of the representations,
warranties and covenants of the Seller set forth herein, Buyer on the conditions
set forth herein and subject to the provisions in Article 9 state that:



(a) The Buyer shall pay to the Seller, on the closing date, the amount of
US$200,000 (two hundred thousand United States dollars) (the “Purchase Price”)
by issuing an equivalent amount of shares of Buyer’s restricted common stock
(hereafter referred to as the “Shares”) to the owner of Creative Domain
Investments Ltd, in exchange for his ownership of property as listed in this
agreement as of the date of this agreement.


(b) Buyer shall issue a number of shares of restricted common stock (hereinafter
referred to as the “Shares”) to be calculated in the following manner; 400,000
(Four hundred thousand) shares restricted at a value of $.50 (Sixty cents), to
be held subject to Rule 144 restrictions and the Investment Representation
Letter and Lock -Up Agreement attached hereto as Exhibit “B”. Issue of said
shares to take place within 30 days of the signing of said date. Seller will
agree to inform the shareholders of restrictions and they are not to sell any
such shares until the one-year holding period has expired. Seller agrees to
provide a start and end date for the holding period on the closing date.


(c) If, for any reason, the closing date is extended and the share price
declines in this time, there will be no penalty assessed. In the case of an
increase of the price in this time, no action will be taken.


(d) If, for any reason, the Buyer has not issued the shares within 90 days of
the closing date, or offered any other compensation, then this agreement will be
voided.



2.2  
Payment in Immediately Available Funds. Buyer may, at his option, present a
cashier’s check in lieu of restricted common shares if Funds are available at
the time of closing.




2.3  
Sales and Transfer Taxes. Seller shall be responsible for the payment of any
sales or transfer taxes associated with the transfer of the Acquired Assets to
Buyer.

 

--------------------------------------------------------------------------------





2.4  
Buyer shall assume and discharge, and shall indemnify Seller against,
liabilities and obligations of the Seller under the Intellectual Properties or
other agreements, if any as specified on SCHEDULE 1.1, but only to the extent
that such liabilities or obligations accrue on or after the Closing Date.

 
Buyer grants to Seller, to secure payment and performance of the obligations of
Seller under this Agreement, a security interest in the Intellectual Properties,
equipment and inventory that is listed in SCHEDULES 1.1 and SCHEDULES 1.2
 

2.5  
Piggy-Back Registration Subject to the provisions of the Agreement, if the
Company proposes to file a registration statement under the Securities Act, with
respect to an offering of any equity securities by the Company for its own
account or for the account of any of its equity holders (other than a
registration statement on Form S-4 or S-8 or any substitute form that may be
adopted by the SEC or any registration statement filed in connection with an
exchange offer or offering of securities solely to the Company’s existing
security holders), then the Company shall give written notice of such proposed
filing to the holder of the Shares as soon as practicable (but in no event less
than 10 days before the anticipated initial filing date of such registration
statement), and such notice shall offer such holder of the Shares the
opportunity to registration such number of the Shares as the holder of the
Shares may request (a “Piggyback Registration”). The Company shall include in
each such Piggyback Registration all Shares requested to be included in the
registration for such offering; provided, however, that the Company may at any
time withdraw or cease proceeding with such registration. The holder of the
Shares shall be permitted to withdraw all or part of its Shares from a Piggyback
Registration at any time prior to the effective date thereof.



ARTICLE 3. THE CLOSING
 
The closing of the purchase and sale of the assets by Seller to Buyer (the
"Closing") shall take place at the offices of B-2 Corporate office, which are
located at 1030 S. Mesa Drive, Mesa, Arizona, on or before 10:00 AM local time,
on March 30, 2007, or at such other place and/or time as the parties may agree
in writing (the "Closing Date"). In the event that the conditions specified in
this Agreement have not been fulfilled by such date, Buyer may extend the
Closing Date for a period or periods not exceeding an aggregate of 30 days by
giving written notice to the Seller.


Buyer shall perform its due diligence inspection of Sellers; equipment,
properties, Intellectual Properties and all other items reasonably necessary to
complete the inspection on or before the Closing Date of closing set forth
above.



3.1  
Sellers Obligations at the Closing. At the Closing, Seller shall deliver or
cause to be delivered to Buyer:

 

(a)
The certificate of the President or Secretary of the Seller confirming that
proper minutes and resolutions of the Seller's Board of Directors and
Shareholders have been secured prior to the Closing whereby the sale of the
assets has been approved.




--------------------------------------------------------------------------------



(b)
And, at time of fulfillment of the purchase price and its applicable terms and
conditions;




1.
A Bill Of Sale certificate equal to all of the assets involved in this
agreement;

 
Simultaneously with the consummation of the purchase, Seller, through its
officers, agents, and employees, shall put Buyer into full possession and
enjoyment of all the Assets involved in this agreement.


Seller, at any time before or after the closing Date, shall execute,
acknowledge, and deliver any further assignments, conveyances and other
assurances, documents and instruments of transfer, reasonably requested by Buyer
and shall take any other action consistent with the terms of this Agreement that
may reasonably be requested by Buyer for the purpose of assigning, transferring,
granting, conveying and confirming to Buyer, or reducing to possession, any or
all Intellectual Properties and assets to be conveyed and transferred by this
Agreement. If requested by Buyer, Seller further agree to prosecute or otherwise
enforce in their own names for the benefit of Buyer any claims, rights, or
benefits that are transferred to Buyer by this Agreement and that require
prosecution or enforcement in either of the Sellers name. Any prosecution or
enforcement of claims, rights, or benefits under this Section shall be solely at
Buyer's expense; unless Seller makes the prosecution or enforcement necessary by
breach of this Agreement.



3.2  
Buyer’s Obligations at Closing. Subject to the provision of Article 9, at the
Closing, Buyer shall deliver to Seller the following instruments and documents
against delivery of the items specified in Section 3.1:

   

a)  
Buyer Stock Certificates issued in the names of the shareholders of Creative
Domain Investments Ltd, as defined in 2.1(b);

   

b)  
The certificate of the President or Secretary of the Buyer confirming that
proper minutes and resolutions of the Buyer's Board of Directors have been
secured prior to the Closing whereby the purchase of the assets has been
approved.



ARTICLE 4. ASSUPTION OF LIABILITIES


Buyer is not assuming any debt, liability or obligation of Seller, at the
closing date, whether known or unknown, fixed or contingent excepts as herein
specifically otherwise provided. Seller agree to indemnify and hold Buyer
harmless against all debts, claims, liabilities and obligations of Seller not
expressly assumed by Buyer hereunder, and to pay any and all attorneys fees and
legal costs incurred by Buyer, its successors and assigns in connection
therewith. Buyer shall have the benefit of and shall perform all Intellectual
Properties and commitments if any specifically disclosed in SCHEDULE 1.1, in
accordance with the terms and conditions thereof, except to the extent
modifications are specifically disclosed on such SCHEDULE 1.1.



--------------------------------------------------------------------------------


ARTICLE 5. EXCISE AND PROPERTY TAXES


Seller shall pay all sales, use and transfer taxes arising out of the transfer
of the assets and shall pay its portion, prorated as of the Closing Date, of
property taxes of the business. Buyer shall not be responsible for any business,
occupation, withholding or similar tax, or for any taxes of any kind related to
any period before the Closing Date.


ARTICLE 6. REPRESENTATIONS AND WARRANTIES OF SELLER


Seller hereby represents and warrants to Buyer that the following facts and
circumstances are, and except as contemplated hereby, at all times up to the
Closing Date will be true and correct, and hereby acknowledge that such facts
and circumstances constitute the basis upon which Buyer is induced to enter into
and perform this Agreement. Each warranty set forth in this Article 6 shall
survive the Closing and any investigation made by or on behalf of Buyer.



6.1  
Organization. Good Standing and Qualification. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of the Province
of Alberta, AB, has all necessary ownership powers to carry on its business as
now owned and operated by it, and is duly qualified to transact business across
Canada and is in good standing in all jurisdictions in which the nature of its
business or of its properties makes such qualification necessary.

   

6.2  
Absence of Specified Changes, there has not been any:

   

(a)  
transaction by Seller except in the ordinary course of business as conducted on
that date;

(b)  
destruction, damage to, or loss of any assets of Seller (whether or not covered
by insurance) that materially and adversely affects the financial condition,
business or prospects of Seller;

(c)  
revaluation by Seller of any of its assets;

(d)  
sale or transfer of any asset of Seller, except in the ordinary course of
business;

(e)  
execution, creation, amendment or termination of any contract, agreement or
license to which Seller is a party;

(f)  
mortgage, pledge or other encumbrance of any asset of Seller;

(g)  
agreement by Seller to do any of the things described in the preceding clauses
(a) through (f) with regards to any asset as listed in Schedule 1.1 of Seller.




--------------------------------------------------------------------------------



6.3  
Inventories. No items included in the Seller's inventories have been pledged as
collateral or are held by the Seller on consignment from others.

   

6.4  
Other Tangible Personal Property. The Equipment described in Section 1.2 and
SCHEDULE 1.2 of this Agreement constitutes all the items of tangible personal
property owned by, in the possession of, or used by Seller in connection with
the business sold pursuant to this Agreement. The Equipment listed in SCHEDULE
1.2 constitutes all tangible personal property necessary for the conduct by
Seller of the business as now conducted.



No Equipment used by Seller in connection with its business to be sold pursuant
to this agreement is held under any lease, security agreement, conditional sales
contract, or other title retention or security arrangement.



6.5  
Trade Names Trademarks and Copyrights. Except as set forth in SCHEDULE 6.8,
Seller does not use any trademark, service mark, trade name or copyright in its
business to be sold pursuant to this Agreement, or own any trademarks, trademark
registrations or applications, trade names, service marks, copyrights, or
copyright registrations or applications. No person (other than Seller) owns any
trademark, trademark registration or application, service mark, trade name,
copyright, or copyright registration or application, the use of which is
necessary or contemplated in connection with the performance of any of the
Intellectual Properties.

   

6.6  
Title to Assets. Seller has good and marketable title to all of the Assets and
interests in Assets, whether personal, tangible, and intangible, which
constitute all the Assets and interests in assets that are used in the business
of Seller to be sold pursuant to this Agreement. All the Assets are free and
clear of mortgages, liens, pledges, charges, encumbrances, equities, claims,
easements, rights of way, covenants, conditions, or restrictions, (i) the lien
of current taxes not yet due and payable; and (ii) possible minor matters that,
in the aggregate, are not substantial in amount and do not materially detract
from or interfere with the present or intended use of any of the Assets, nor
materially impair business operations. All tangible personal property of Seller
is in good operating condition and repair, ordinary wear and tear accepted.
Except as set forth on the appropriate SCHEDULE listing such Assets, neither any
officer, nor any director or employee of Seller, nor any spouse, child or other
relative of any of these persons, owns, or has any interest, directly or
indirectly, in any of the personal property owned by or leased to Seller or any
copyrights, patents, trademarks, trade names or trade secrets licensed by Seller
for use in the business to be sold pursuant to this Agreement. Seller does not
occupy any real property in violation of any law, regulation or decree.

 




6.7  
Customers and Sales. SCHEDULE 1.1 to this Agreement is a correct and current
list of all customers of Seller for the business to be sold pursuant to this
Agreement.




--------------------------------------------------------------------------------




 
Seller has no information and is not aware of any facts indicating that any of
these customers intend to cease doing business with Seller or materially alter
the amount of the business that they are presently doing with Seller.




6.7  
Insurance Policies. SCHEDULE 6.11 to this Agreement is a description of all
insurance policies held by Seller concerning the Assets. All these policies are
in the respective principal amounts set forth in SCHEDULE 6.11, Seller has
maintained and now maintains (i) insurance on all the Assets of a type
customarily insured, covering property damage and loss of income by fire or
other casualty, and (ii) adequate insurance protection against all liabilities,
claims, and risks against which it is customary to insure.

   

6.8  
Other Intellectual Properties. Except as set forth in SCHEDULE 1.2, the Assets
are not bound by any distributor's or manufacturer's representative or agency
agreement, any agreement not entered into in the ordinary course of business,
any indenture, mortgage, deed of trust, lease or any agreement that is unusual
in nature, duration or amount. The performance by Buyer of any of the agreements
described on SCHEDULE 1.1 will not result in Buyer becoming bound or liable
under any distributor or manufacturer's representative or agency agreement. All
Intellectual Properties, which will be assigned to or assumed by Buyer under
this Agreement, are valid and binding upon the parties thereto. There is no
default or event that with notice or lapse of time, or both, would constitute
default by any party to any of the agreements listed in SCHEDULE 1.1. Seller has
not received notice that any party to any of the agreements listed in SCHEDULE
1.1 intends to cancel or terminate any of these agreements or to exercise or not
exercise any options under any of these agreements. Seller is not a party to,
nor is Seller or the Assets bound by, any agreement that is materially adverse
to the business, property, or financial condition of Seller.

   

6.9  
Compliance with Laws. Seller has complied with, and is not in violation
of, applicable federal, state or local statutes, laws and regulations
(including, without limitation, any applicable environmental, health, building,
zoning or other law, ordinance or regulation) affecting the Assets or the
operation of its business to be sold pursuant to this Agreement.

 

6.10  
Compliance with Laws. Seller has complied with, and is not in violation
of, applicable federal, state or local statutes, laws and regulations
(including, without limitation, any applicable environmental, health, building,
zoning or other law, ordinance or regulation) affecting the Assets or the
operation of its business to be sold pursuant to this Agreement.

 

6.11  
Litigation. Except as set forth in SCHEDULE 6.14, there is no suit, action,
arbitration or legal, administrative or other proceeding, or governmental
investigation pending, or to the best knowledge of Seller, threatened, against
or affecting Seller, or any of its business, assets or financial condition.
Seller is not in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality. Except as set forth in Schedule 6.12, Seller is not presently
engaged in any legal action to recover moneys due to it or damages sustained by
it. 

 

6.12  
Assets Sufficient for Conduct of Business. The Assets constitute all of the
assets required for Buyer to conduct the business of Seller as it is presently
conducted. 

 

--------------------------------------------------------------------------------



6.13  
Agreement will Not Cause Breach or Violation. Neither the entry into this
Agreement nor the consummation of the transactions contemplated hereby will
result in or constitute any of the following: (i) a breach of any term or
provision of this Agreement; (ii) a default or an event that, with notice or
lapse of time, or both, would be a default, breach or violation of the Articles
of Incorporation or Bylaws of Seller or any lease, license, promissory note,
conditional sales contract, commitment, indenture, mortgage, deed of trust or
other agreement, instrument or arrangement to which Seller is a party or by
which Seller or the Assets are bound; (iii) an event that would permit any party
to terminate any agreement or to accelerate the maturity of any indebtedness or
other obligation of Seller; (iv) the creation or imposition of any lien, charge
or encumbrance on any of the Assets; or (v) the violation of any law,
regulation, ordinance, judgment, order or decree applicable to or affecting
Seller or the Assets. 

 

6.14  
Authority and Consents. Seller has the right, power, legal capacity and
authority to enter into, and perform its obligations under this Agreement, and
no approvals or consents of any persons or entity other than Seller are
necessary in connection with it. The execution and delivery of this Agreement by
Seller have been duly authorized by all necessary corporate action of Seller
(including any necessary action by Seller's security holders), and this
Agreement constitutes a legal, valid and binding obligation of Seller
enforceable in accordance with its terms. 

 

6.15  
Interest in Customers. Suppliers and Competitors. Neither the Seller, nor any
officer, director or employee of any of the Seller, nor any spouse or child of
any of them has any direct or indirect interest in any competitor, supplier or
customer of Seller or in any person with whom Seller is doing business in the
pay-per-view and cable services to hotel/lodging rooms business to be sold
pursuant to this Agreement.

 

6.16  
Documents Delivered. Each copy or original of any agreement, contract or other
instrument which is identified in any exhibit delivered by Seller or their
counsel to Buyer (or its counsel or representatives), whether before or after
the execution hereof, is in fact what it is purported to be by the Seller and
has not been amended, canceled or otherwise modified. 

 

6.17  
Full Disclosure. None of the representations and warranties made by Seller or
made in any letter, certificate or memorandum furnished or to be furnished by
Seller, or on their behalf, contains or will contain any untrue statement of a
material fact, or omits any material fact the omission of which would make the
statements made misleading. There is no fact known to Seller, which materially
adversely affects, or in the future may (so far as Seller can now reasonably
foresee) materially adversely affect the condition, Assets, liabilities,
business operations or prospects of Seller that has not been set forth herein or
heretofore communicated to Buyer in writing pursuant hereto. 

 

--------------------------------------------------------------------------------


ARTICLE 7. REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER.


Buyer, represent and warrant to the Seller and the Shareholders as follows:



7.1  
Organizations and Qualification. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. All
subsidiaries of Buyer are legal entities that are duly organized, validly
existing and in good standing under the laws of their respective jurisdictions
of incorporation. Buyer has all requisite power and authority to own or operate
its properties and conduct its business as it is now being conducted. Buyer is
duly qualified and in good standing as a foreign corporation or entity
authorized to do business in each of the jurisdictions in which the character of
the properties owned or held under lease by it or the nature of the business
transacted by it makes such qualification necessary.

   

7.2  
Capitalization; Subsidiaries. The authorized capital stock of Buyer consists of
1,000,000,000 shares of Buyer's Common Stock. and 2,000,000 shares of preferred
stock in classes to be designated by B2 Digital. As of the Closing Date, no
other shares of preferred stock shall be issued by B2 Digital or shall be
outstanding other than those 2,000,000 shares of Series A Preferred Stock
currently issued and the shares to be issued contemplated by this Agreement. All
issued and outstanding shares of capital stock of Buyer are validly issued,
fully paid, non-assessable and free of preemptive rights.




7.3  
Authority Relative to this Agreement. Buyer has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the Board of Directors of Buyer, and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement or to
consummate the transactions so contemplated. This Agreement has been duly and
validly executed and delivered by Buyer and, assuming this Agreement constitutes
a valid and binding obligation of the Seller, this Agreement constitutes a valid
and binding agreement of Buyer, enforceable against Buyer in accordance with its
terms.

   

7.4  
SEC Reports. Since September 1, 2002 to the best of its knowledge Buyer has
filed all required forms, reports and documents ("Buyer SEC Reports") with the
Securities and Exchange Commission (the "SEC") required to be filed by it
pursuant to the federal securities laws and the SEC rules and regulations
thereunder, all of which have complied in all material respects with all
applicable requirements of the Securities Act of 1933 (the "Securities Act") and
the Securities Exchange Act of 1934 (the "Exchange Act"), and the rules and
interpretive releases promulgated thereunder. None of such Buyer SEC Reports,
including without limitation any financial statements, notes, or schedules
included therein, at the time filed, contained any untrue statement of a
material fact, or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 
 




--------------------------------------------------------------------------------


Each of the consolidated balance sheets in or incorporated by reference into the
Buyer SEC Reports fairly presents or will fairly present the financial position
of the entity or entities to which it relates as of its date, and each of the
related consolidated statements of operations and retained earnings and cash
flows or equivalent statements in the Buyer SEC Reports (including any related
notes and schedules) fairly presents or will fairly present the results of
operations, retained earnings and cash flows, as the case may be, of the entity
or entities to which it relates for the period set forth therein (subject in the
case of unaudited interim statements, to normal yearend audit adjustments) in
each case in accordance with generally-accepted accounting principles applicable
to the particular entity consistently applied throughout the periods involved,
except as may be noted therein; and independent certified public accountants for
Buyer have rendered or will render an unqualified opinion with respect to each
audited financial statement included in the Buyer SEC Reports. The consolidated
financial statements included in the Buyer SEC Reports are hereinafter sometimes
collectively referred to as the "Buyer Financial Statements."



7.5  
Consents and Approvals: No Violation. Neither the execution and delivery of this
Agreement by Buyer nor the consummation of the transactions contemplated hereby
nor compliance by Buyer with any of the provisions hereof will conflict with or
result in any breach of any provision of the Articles of Incorporation or
by-laws of Buyer or any Subsidiary, require any consent, approval, authorization
or permit of, or filing with or notification to, any Governmental Authority,
except pursuant to the Securities Act and the Exchange Act, such filings and
approvals as may be required under the "blue sky", takeover or securities laws
of various states, or result in a default (with or without due notice or lapse
of time or both) (or give rise to any right of termination, cancellation or
acceleration) under any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, contract, license, agreement or other instrument or
obligation to which Buyer is a party or by which Buyer, any of its Subsidiaries
or any of their respective assets may be bound, result in the creation or
imposition of any lien, charge or other encumbrance on the assets of Buyer or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Buyer or any of its respective assets.

 

7.6  
Litigation. Etc. Except as disclosed in the Buyer SEC Reports, there is no
action, claim, or proceeding pending or, to the knowledge of Buyer, threatened,
to which Buyer is or would be a party before any court or Governmental Authority
acting in an adjudicative capacity or any arbitrator or arbitration tribunal
with respect to which there is a reasonable likelihood of a determination
having, or which, insofar as reasonably can be foreseen in the future would
have, a material adverse effect on Buyer and since December 31, 1997, there have
been no claims made or actions or proceedings brought against any officer or
director of Buyer arising out of or pertaining to any action or omission within
the scope of his employment or position with Buyer, which claim, action or
proceeding would involve a material adverse effect on Buyer taken as a whole.
All material litigation and other material administrative, judicial or
quasi-judicial proceedings to which Buyer is a party or to which it has been
threatened to be made a party, are described in the Buyer SEC Reports.

 
 

    

 
 

 
 

--------------------------------------------------------------------------------





   

7.7  
Compliance with Law and Permits. Buyer has owned and operated its properties and
assets in substantial compliance with the provisions and requirements of all
laws, orders, regulations, rules and ordinances issued or promulgated by all
Governmental Authorities having jurisdiction with respect thereto. All necessary
governmental certificates, consents, permits, licenses or other authorizations
with regard to the ownership or operation by Buyer of their respective
properties and assets have been obtained and no violation exists in respect of
such licenses, permits or authorizations.None of the documents and materials
filed with or furnished to any Governmental Authority with respect to the
properties, assets or businesses of Buyer contains any untrue statement of a
material fact or fails to state a material fact necessary to make the statements
therein not misleading.

 
 

7.8  
Buyer Common Stock. The shares to be issued by Buyer pursuant to this Agreement
have been duly authorized and, when issued in accordance with the terms of this
Agreement, will be validly authorized and issued and fully paid and
nonassessable, and no shareholder of Buyer will have any preemptive rights or
dissenter's right with respect thereto.



ARTICLE 8. SELLERS OBLIGATIONS BEFORE CLOSING.


Seller covenants that, except as otherwise agreed in writing by Buyer, from the
date of this Agreement until the Closing:
 

8.1  
Existing Agreements. Seller shall not modify, amend, cancel or terminate any of
its existing Intellectual Properties or agreements, or agree to do any of those
acts.

 

8.2  
Consent of Others. As soon as reasonably practical after the execution and
delivery of this Agreement, and in any event on or before the Closing Date,
Seller shall obtain the written consent of the persons described in SCHEDULE 8.8
to this Agreement and will furnish to Buyer executed copies of these consents to
the assignment of the Intellectual Properties. Further, Seller agrees to use its
best efforts to obtain new Intellectual Properties between the Buyer and the
customers described in SCHEDULE 1.1 to this Agreement.

   

8.3  
Representations and Warranties True at Closing. Seller shall use their best
efforts to assure that all representations and warranties of Seller set forth in
this Agreement and in any written statements delivered to Buyer by Seller under
this Agreement will also be true and correct as of the Closing Date as if made
on that date and that all conditions precedent to Closing shall have been met.

   

8.4  
Sales and Use Tax on Prior Sales. Seller agrees to furnish to Buyer a clearance
certificate from the appropriate agencies and any related certificates that
Buyer may reasonably request as evidence that all sales and use and other tax
liabilities of Seller (other than income tax liabilities) accruing before the
Closing Date have been fully satisfied or provided for.

   

8.5  
Statutory Fillings. Seller shall cooperate fully with Buyer in preparing and
filing all information and documents deemed necessary or desirable by Buyer
under any statutes or governmental rules or regulations pertaining to the
transactions contemplated by this Agreement.




--------------------------------------------------------------------------------


ARTICLE 9. CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE 


The obligations of Buyer to purchase the Assets under this Agreement are subject
to the satisfaction, at or before the Closing, of all the conditions set out
below in this Article 9. Buyer may waive any or all of these conditions in
accordance with Section 14.2 hereof, provided however, that no such waiver of a
condition shall constitute a waiver by Buyer of any of its other rights or
remedies, at law or in equity, if Seller shall be in default of any of its
representations, warranties or covenants under this Agreement.



9.1  
Accuracy of Sellers Representations and Warranties. All representations and
warranties by Seller in this Agreement or in any written statement that shall be
delivered to Buyer by Seller under this Agreement shall be true on and as of the
Closing Date as though made at that time.

   

9.2  
Seller Performance. Seller shall have performed, satisfied, and complied with
all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by Seller on or before the Closing Date.

   

9.3  
Certification by Seller. Buyer shall have received a certificate, dated the
Closing Date, signed and verified by Seller's president or vice president and
its treasurer or assistant treasurer, certifying, in such detail as Buyer and
its counsel may reasonably request, that the conditions specified in Sections
9.1 and 9.3 have been fulfilled.

   

9.4  
Absence of Litigation. No action, suit or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this Agreement or to its consummation, shall have been instituted or threatened
on or before the Closing Date.

   

9.5  
Corporate Approval. The execution and delivery of this Agreement by Seller, and
the performance of its covenants and obligations under it, shall have been duly
authorized by all necessary corporate action, and Buyer shall have received
copies of all resolutions pertaining to that authorization, certified by the
secretary of Seller.

   

9.6  
Consents. All necessary agreements and consents of any parties to the
consummation of the transaction contemplated by this Agreement, or otherwise
pertaining to the matters covered by it, shall have been obtained by Seller and
delivered to Buyer.

   

9.7  
Approval of Documentation. The form and substance of all certificates,
instruments and other documents delivered to Buyer under this Agreement shall be
satisfactory in all reasonable respects to Buyer and its counsel.

   

9.8  
Condition of Assets. The Assets shall not have been materially or adversely
affected in any way as a result of any fire, accident, storm, or other casualty
or labor or civil disturbance or act of God or the public enemy.




--------------------------------------------------------------------------------



9.9  
Resale Certificate. Buyer shall have received from Seller a sales tax resale
certificate or other comparable document, as appropriate, reasonably
satisfactory to Buyer, with respect to the Assets being purchased by Seller for
resale.

   

9.10  
Valuation of Assets. Buyer shall have accepted the valuation of the Assets, as
set forth on the schedules attached hereto (as adjusted as of the Closing Date)
at the buyer’s option buyer may have an independently certified inventory and
valuation at the buyers cost.

   

9.11  
Completion of Due Diligence. All due diligence reasonably required by the Buyer
has been completed, and the results of such due diligence are satisfactory to
the Buyer in its sole discretion and judgement with regard to all aspects of the
transaction, including by not limited to matters relating to the Assets, or the
intellectual property or financial prospects of the business to be sold pursuant
to this Agreement.

   

9.12  
Compliance with Bulk Sales Laws. The parties have complied with all applicable
Bulk Sales Laws or similar provisions.

 
ARTICLE 10. CONDITIONS PRECEDENT TO SELLER'S PERFORMANCE


The obligations of Seller to sell and transfer the Assets under this Agreement
are subject to the satisfaction, at or before the Closing, of all the following
conditions:



10.1  
Accuracy of Buyer's Representations and Warranties. All representations and
warranties by Buyer contained in this Agreement or in any written statement
delivered by Buyer under this Agreement shall be true on and as of the Closing
as though such representations and warranties were made on and as of that date.

   

10.2  
Buyer’s Performance. Buyer shall have performed and complied with all covenants
and agreements, and satisfied all conditions that it is required by this
Agreement to perform, comply with, or satisfy, before or at the Closing.

   

10.3  
Buyer’s Corporate Approval. Buyer shall have received corporate authorization
and approval for the execution and delivery of this Agreement and all corporate
action necessary or proper to fulfill the obligations of Buyer to be performed
under this Agreement on or before the Closing Date.




--------------------------------------------------------------------------------


ARTICLE. 11 SELLERS OBLIGATIONS AFTER THE CLOSING



11.1  
Preservation of Goodwill. Following the Closing, Seller will restrict their
activities so that Buyer's reasonable expectations with respect to the goodwill,
business reputation, employee relations and prospects connected with the Assets
will not be materially impaired. In furtherance, but not in limitation of, this
general obligation, Seller agree that, for a period of the longer of (a) three
(3) years following the Closing Date; (b) as long as any of the Warrants
referred to in paragraph 2.1 are outstanding; or (c) as long as Buyer or its
heirs, assigns or successors in interest carry on a like business in the
countries or areas specified:

   

(a)  
Seller will not compete with the Buyer or engage in any activity which is
substantially the same as, or represents an outgrowth of, any business or
activity presently conducted by Seller, in the field of "pay per view" and "free
to viewer” in room hotel services, if such business or activity extends to any
Province of Territory of Canada in which Seller has heretofore engaged in
business or otherwise established its goodwill, business reputation, or any
customer relations. For the purposes of this Agreement, the term “compete” shall
mean (i) calling on, soliciting or taking away, as a client or customer, or
attempting to call on, solicit or take away as a client or customer any
individual, partnership, corporation or association that was a client or
customer of the Seller pay-per-view and cable services to hotel/lodging rooms;
or (ii) entering into or attempting to enter into any business or substantially
similar business to or competing in any way with the business of the Buyer in
the pay-per-view and cable services to hotel/lodging rooms, either alone or with
any individual, partnership, corporation or association; or (iii) acting as an
agent, representative, consultant, officer, director, independent contractor, or
employee of an entity or enterprise which is competing with the business of the
Buyer; or (iv) participating in any such competing entity or enterprise as an
owner, partner, limited partner, joint venture, creditor or stockholder.

   

 
The parties intend that the covenant contained in the preceding portion of this
Section shall be construed as a series of separate covenants, one for each state
county. Each separate covenant shall be deemed identical in terms to the
covenant contained in this Section. If, in any judicial proceeding, a court
shall refuse to enforce any of the separate covenants deemed included in this
Section, then such unenforceable covenant shall be deemed eliminated from these
provisions for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants to be enforced.

   

(b)  
Seller will not disclose to any person or use for their own benefit any price
lists, pricing data, customer lists, or similar matters possessed by them
relating to the assets or the business transferred to Buyer unless they first
clearly demonstrate to Buyer that such matters are at, the time of the proposed
disclosure or use, of common knowledge within the trade.

  

--------------------------------------------------------------------------------


 

11.2   
Seller Indemnities. Seller shall indemnify, defend and hold harmless Buyer and
its officers, directors, and agents against and in respect of any and all
claims, demands, losses, costs, expenses, obligations,
liabilities, damages, recoveries and deficiencies, including interest, penalties
and reasonable attorneys fees, that Buyer or the Buyer, or their officers,
directors, or agents shall incur or suffer, which arise, result from or relate
to any breach of, or failure by Seller to perform, any of their representations,
warranties, covenants or agreements in this Agreement or in any schedule,
certificate, exhibit or other instrument furnished or to be furnished by Seller
under this Agreement. Notwithstanding any other provision of this Agreement,
Seller shall not be liable to Buyer, or the Buyer, or their officers, directors,
or agents on any warranty, representation or covenant made by Selling

 

 
Parties in this Agreement, regarding any single claim, loss, expense, obligation
or other liability that does not exceed $10,000; provided, however, that when
the aggregate amount of all such claims, losses, expenses, obligations and
liabilities not exceeding $10,000 each reaches $10,000, Seller shall thereafter
be liable in full for all such breaches and indemnities, and regarding all those
claims, losses, expenses, obligations, and liabilities.

   

11.3  
Access to Records. From and after the Closing, Seller shall allow Buyer, and its
counsel, and other representatives, such access to records which after the
Closing are in the custody or control of Seller as Buyer reasonably requires in
order to comply with its obligations under the law or under Intellectual
Properties assumed by Buyer pursuant to this Agreement.



ARTICLE 12. COSTS
 

12.1  
Finder's or Broker's Fees. Each of the parties represents and warrants that it
has dealt with no broker or finder in connection with any of the transactions
contemplated by this Agreement, and, insofar as it knows, no broker or other
person is entitled to any commission or finder's fee in connection with any of
these transactions.

   

12.2  
Expenses. Buyer shall pay all costs and expenses incurred or to be incurred by
it in negotiating and preparing this Agreement and in closing and carrying out
the transactions contemplated by this Agreement.



ARTICLE 13. SECURITIES ASPECTS OF AGREEMENT



13.1  
All parties to this Agreement mutually understand, agree and covenant that any
referenced sale or other disposition of any security under this Agreement shall
be controlled and governed by this section.

 

--------------------------------------------------------------------------------


 

 
Specifically should there arise any conflict of application or interpretation
under this section and any other provision or section of this Agreement; this
section shall be given primary definition and control.  The term "securities"
for the purposes of this Agreement shall mean and include all shares of Buyer,
and any warrants to acquire those shares as well as any other instrument or
obligation customary or commonly described as a security. Each of the following
terms and conditions of the issuance and distribution of the securities shall be
fully applicable unless otherwise specifically waived or treated in the
following paragraphs.

 

13.2  
Each security issued pursuant to the terms of this Agreement shall be a
"restricted" security unless otherwise specifically referenced as being issued
pursuant to a registration or offering.

   

13.3  
Seller understands and agrees that a restricted security for the purposes of
this Agreement is one, which is issued without meeting registration requirements
under both federal and state law within the United States. Each party to this
Agreement further agrees and acknowledges that the nature of restricted security
is that it is not freely tradable. That is, the holder of such security cannot
immediately market or further distribute such security in the open market, or
through private transactions without the express written consent of the issuer,
primarily Buyer under the terms of this Agreement.

   

13.4  
Seller fully acknowledges and understands that the resale of a restricted
security will normally require substantial holding periods unless subsequently
subject to an intervening registration under applicable federal and state
securities laws. Seller acquiring restricted stock under this Agreement further
acknowledges and agrees that the principal, though not exclusive, means by which
restricted securities are resold under United States law and conforming state
laws and regulations is Securities and Exchange Commission ("SEC") Rule 144,
which essentially requires a holding period of one year before the stock can be
resold or any interest therein further sold or assigned. In general terms, Rule
144 would require that there be current public information about the Company
before the provisions of the Rule could be relied upon for subsequent resale,
that the aforementioned holding period had been met, that the sales occurred
through independent arms-length and unsolicited brokerage transactions, that
certain volume limitations on the number of shares sold in each three month
period be observed, and that a report of sales will be filed with the SEC.
Seller understands that the foregoing constitutes only a general description of
Rule 144 and that such person is or has the means to become familiar with all of
the specific provisions and terms of Rule 144 through his independent legal
advisors. Sellers further acknowledges and agrees that while Rule 144 is not
exclusive, that it is anticipated and intended that it would be the primary
means by which securities acquired under this Agreement could be resold absent
the specific registration provisions of this Agreement.

 

13.5  
Seller further acknowledges and agrees that, except as specifically provided by
the terms of this Agreement, none of the corporate parties will have any
obligation to register securities issued, and have no present intention to
register such securities other than is specifically provided for by this
Agreement. Each person under this Agreement acquiring securities further
understands and agrees that individual registration of securities, absent
registration by the issuer, is usually not practical and should not be relied
upon as a means for resale or other distributions of securities acquired under
this Agreement.

 

--------------------------------------------------------------------------------



 

13.6  
Any entity acquiring securities pursuant to this Agreement with the intent to
divide such securities among its principal shareholders as part of the
acquisition process, will be responsible for obtaining the knowledgeable consent
and agreement of such actual shareholder to the terms of this Agreement,
specifically referencing this paragraph.

   

13.7  
Seller fully understands and agrees that should such person be deemed to be in a
“control” position as to Buyer incident to the completion of this Agreement,
that such person must comply with the volume limitations of Rule 144 to complete
sales of his or her securities acquired, except for securities which have been
otherwise registered pursuant to this Agreement. A control person has been
defined by the SEC, and by most state securities regulatory agencies, as a
person who has the capacity to exercise control over the issuing company. While
no precise mathematical formulation of a control person is applicable to all
situations, the following are generally presumed to be control people:

   

(i)  
a person holding 10% or more of the shares of the issuing company;

   

(ii)  
any principal officer or any director of the issuing company.

   

13.8  
Seller represents that it is acquiring the Shares for its own account, for
investment and not with a view to the distribution or resale thereof. The Seller
further represent that their financial and other circumstances are such that
they have adequate means of providing for their current and anticipated future
needs without having to sell or otherwise dispose of the Shares, and that the
Seller are able to bear the economic risks of this investment and consequently
are able to hold the Shares for an indefinite period of time and to sustain the
loss of their entire investment in the Shares, in the event such a loss should
occur.

   

13.9  
Seller acknowledges and represents that, due to its knowledge and experience in
financial and business matters, its investment experience generally and its
experience with investments similar to the Shares in particular, Seller, either
alone or together with its advisors, if any, is able to understand and merits
of, and the risks involved in, its proposed investment in the Shares. Seller,
either alone or together with its advisors, if any, has the capacity to protect
its own interests in connection with this transaction.

   

13.10  
Seller acknowledges that the Buyer and Buyer have furnished or made available to
Seller all financial and other data relating to Buyer, required by Seller to
enable it to make an informed decision concerning its approval of this
transaction and its resulting acquisition of the Shares. In particular, Seller
acknowledges that it has received and reviewed the financial statements of Buyer
for the past two years and complete copies of all of the Buyer SEC Reports for
such period. Seller acknowledges that it has been informed that Buyer has not
previously conducted business except as disclosed in the Buyer SEC Reports.
Seller represents and acknowledges that it and its principals have been engaged
in the business of providing pay-per-view and cable services in the
hotel/lodging industry, which is intended area of business for which the Assets
are being acquired by the Buyer. In this regard, Seller has been acquainted with
the Chief Executive Officer of Buyer. Seller further represents and acknowledges
that it has had full opportunity to obtain additional information from Buyer to
verify the accuracy of the information supplied by it and to evaluate the merits
of its investment decision, including, without limitation, full opportunity to
ask questions of and receive satisfactory answers and other information from
Buyer, its officers, directors and other persons acting on its behalf, and all
such questions have been answered, and such other information supplied, to
Seller's full satisfaction. Seller is aware of, and has thoroughly evaluated, to
its own satisfaction, the high degree of risk associated with investing in
Buyer, including but not limited to, the specific risks associated with Buyer's
business and the risks associated with the ownership of common stock.




--------------------------------------------------------------------------------





13.11  
Seller hereby represents and warrants to Buyer that Seller is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D. Seller further
represents and warrants that it is a corporation, and that each of the equity
owners of Seller are "accredited investors" by reason of the fact that each of
the equity owners meets one or both of the following criteria: 



(i)  
The owner is a natural person whose individual net worth, or joint net worth
with owner's spouse, at the time of this agreement, exceeds $1,000,000; or

   

(ii)  
The owner is a natural person who had an individual income in excess of $200,000
in each of the two most recent years, or joint income with owner's spouse in
excess of $300,000 in each of those years, and has a reasonable expectation of
reaching the same income level in the current year.



ARTICLE 14. FORM OF AGREEMENT
 

14.1  
Headings. The subject headings of the Articles and Sections of this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.



14.2   Entire Agreement: Modification: Waiver. This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter contained
in it and supersedes all prior and contemporaneous agreements, representations,
and understandings of the parties. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by all the parties.
No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute, a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver. No waiver shall be binding unless
executed in writing by the party making the waiver.

 

14.3  
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of, which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


ARTICLE 15. PARTIES
 

15.1 
Parties in Interest. Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provisions give any third persons any right of subrogation or action
over against any party to this Agreement.





15.2  
Assignment. This Agreement shall be binding on and shall inure to the benefit of
the parties to it and their respective heirs, legal representatives, successors
and assigns. Buyer agrees to obtain the written consent of Seller if Buyer
sells, assigns or otherwise transfers all or any ownership interest in a
material portion of the Assets prior to the time that the Buyer has completed
the terms of payment above in Article 2. Seller agrees not to unduly withhold
its consent to any sale, assignment or transfer of the assets after written
notice is served upon it according to the terms of this Agreement. Seller shall
give its written consent to the Buyer within 15 days of receipt of the Buyer's
request for Seller's consent.



ARTICLE 16. REMEDIES
 

16.1  
Recovery of Litigation Costs. If any legal action or any arbitration or other
proceeding so brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any of
the provisions of this Agreement, the successful or prevailing party or parties
shall be entitled to recover reasonable attorneys' fees and other costs incurred
in that action or proceeding, in addition to any other relief to which it or
they may be entitled.

   

16.2  
Conditions Permitting Termination. Subject to the provisions of Article 3
relating to the postponement of the Closing Date, either party may on or prior
to the Closing Date terminate this Agreement by written notice to the other,
without liability to the other, if any bona fide action or proceeding shall be
pending against either party on the Closing Date that could result in an
unfavorable judgment, decree or order that would prevent or make unlawful the
carrying out of this Agreement.

   

16.3  
Defaults Permitting Termination. If either Buyer or Seller materially defaults
in the due and timely performance of any of its warranties, covenants, or
agreements under this Agreement, the non- defaulting party or parties may on the
Closing Date give notice of termination of this Agreement, in the manner
provided in Article 17. The notice shall specify with particularity the default
or defaults on which the notice is based. The termination shall be effective
five days after the Closing Date, unless the specified default or defaults have
been cured on or before this effective date for termination. Upon material
default of the Buyer's payment obligations under this Agreement, the Seller may
foreclose its security interest in the assets as referred to in paragraph 2(f)
above.




--------------------------------------------------------------------------------


ARTICLE 17. NATURE AND SURVIVAL OF REPRESENTIONS AND WARRANTIES 


All representations, warranties, covenants and agreements of the parties
contained in this Agreement, or in any instrument, certificate, opinion or other
writing provided for in it, shall survive the Closing.


ARTICLE 18. NOTICES
All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given on the date of
service if served personally on the party to whom notice is to be given, or on
the third day after mailing if mailed to the party to whom notice is to be
given, by first class mail, registered or certified, postage prepaid, and
properly addressed as follows:
 

 

Buyer; Hotel Movie Network Inc.
1030 S. Mesa Drive
Mesa, AZ 85210
Attention: Paul D.H. LaBarre
    With copy to: Johnson, Rasmussen, Robinson &
Allen, P.L.C.
48 N. Macdonald
Mesa, AZ 85201
Attention: Jay Allen 
    Seller: Creative Domain Investments Ltd
43 Citadel Bay NW
Calgary AB, Canada T3G 3Y4
Attn: Martin Alcock
Telephone: (480) 422-4822

 
Any party may change its address for purposes of this Article by giving the
other parties written notice of the new address in the manner set forth above.



--------------------------------------------------------------------------------


ARTICLE 19. GOVERNING LAW
 
This Agreement shall be construed in accordance with, and governed by the laws
of the State of Arizona


ARTICLE 20. MISCELLANEOUS
 

20.1  
Announcements. None of Sellers will make any announcements to the public or to
employees of Seller concerning this Agreement or the transactions contemplated
hereby without the prior approval of Buyer, which will not be unreasonably
withheld. Notwithstanding any failure of Buyer to approve it, Sellers may make
an announcement of substantially the same information as theretofore announced
to the public by Buyer or any announcement required by applicable law, but
Seller shall in either case notify Buyer of the contents thereof reasonably
promptly in advance of its issuance.

   

212  
References. Unless otherwise specified, references to Sections or Articles are
to Sections or Articles in this Agreement.



IN WITNESS WHEREOF, the parties to this Agreement have duly executed it as of
the day and year first above written.
 

BUYER Hotel Movie Network      B2 DIGITAL, INC. a Delaware corporation         
By: /s/ Paul D.H. LaBarre     By /s/ Robert Russell  

--------------------------------------------------------------------------------

Paul D.H. LaBarre
Its: President
     

--------------------------------------------------------------------------------

Robert Russell
Its: President


SELLER
 
Creative Domain Investments, Ltd
An Alberta Ltd
 

        By: /s/ Martin C. Alcock          

--------------------------------------------------------------------------------

Martin C. Alcock
Its: Director
     
 
 


--------------------------------------------------------------------------------


SCHEDULE 1.1


Intellectual Properties
 
The following are to be included:
 

1.  
All design for wall-mounted modem, including firmware (C-source), schematics,
mechanical drawings and pcb layout files.

2.  
All design files for the head end modem which talks with the wall mounted
modems, to include firmware (C source), schematics, mechanical drawings and pcb
layout files.

3.  
Source Code for manufacturing fixtures and programming utilities.

4.  
Specifications for Phillips, Zenith and Thompson Electronics smart TV sets.

5.  
Plans and specifications for cost reduction of the wall plate.

6.  
Plans, specifications and work in progress for smart TV-ATX interface.

7.  
SQL files for the movie database.

8.  
Front-End code for generating site license and inserting log data into the movie
database.

9.  
Digital Video server source code (C,C++).

10.  
Source Code for ATX Head end modem interface and voice modem.

11.  
JAVA code for interface web site.

12.  
Database of transactions of February 2005, including all customer records,
contract information, etc.

13.  
Any and all additional information needed for the production and manufacture of
all above listed items.

14.  
A short term contract period to setup and install all of the software at the
site of Buyers choice.

15.  
A Consultant available for the period of one year for additional support if
necessary. A fee would be worked out for this consulting period on a base-by-
base need.




--------------------------------------------------------------------------------


Schedule 1.2
Creative Domain Investments Ltd. Inventory Valuation 03-30-2007


To be supplied at a later date.
 
 

--------------------------------------------------------------------------------


